DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          HAROLD HOLDREN,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D17-93

                           [January 18, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case No. 11-13825 CF10A.

  Kathy Eikosidekas of Marks & Fleischer, P.A., Fort Lauderdale, for
appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.